United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3055
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Terry E. Savage-El,                      *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: December 29, 1998

                                Filed: January 4, 1999
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Federal inmate Terry E. Savage-El appeals the district court’s1 denial of his
motion for return of money the government had withdrawn from his prison account to
satisfy a fine. We conclude that denial of the motion was not erroneous, and we affirm
the judgment of the district court. See 8th Cir. R. 47B.




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-